Name: Council Regulation (EEC) No 1304/82 of 25 May 1982 establishing the definitive collection of the provisional anti-dumping duty on certain welded steel tubes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 82 Official Journal of the European Communities No L 150/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1304/82 of 25 May 1982 establishing the definitive collection of the provisional anti-dumping duty on certain welded steel tubes originating in Romania THE COUNCIL OF THE EUROPEAN COMMUNITIES, 250/82 (3), imposed a provisional anti-dumping duty of 25 % on imports of certain welded steel tubes origina ­ ting in Romania ; Whereas in accordance with Article 2 of that Regula ­ tion the Commission gave the parties in question the opportunity to make known their views and apply to be heard orally by the Commission within a month of the entry into force of the provisional duty, without prejudice to Article 7 (4) (b) and (c) of Regulation (EEC) No 3017/79 ; whereas the exporter and some of the importers in question have availed themselves of this opportunity and made their views known orally and in writing ; whereas the Commission has carefully examined the arguments put forward and found no reason to amend the provisionally established weighted average dumping margin ; Whereas, with regard to the injury, the Commission has received no information since the adoption of Regulation (EEC) No 250/82 which would make it necessary to revise its conclusions formulated in that Regulation ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Articles 11 and 12 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee set up under Article 6 of that Regulation, Whereas in August 1981 the Commission received a request for the initiation of an anti-dumping proce ­ dure lodged by the Liaison Committee of the Euro ­ pean Community steel tube industry on behalf of manufacturers accounting for the major part of the Community's production of certain welded steel tubes (gas pipe); Whereas, since the complaint provided sufficient evidence of dumping in respect of the like product originating in Romania and of material injury resul ­ ting therefrom, the Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initia ­ tion of a procedure concerning imports of certain welded steel tubes (gas pipe) originating in Romania and commenced an investigation of the matter at Community level ; Whereas, since the provisional examination of the matter showed that dumping was taking place and that there was adequate proof of material injury resulting therefrom to the Community industry in question, the Commission, by means of Regulation (EEC) No Whereas some importers have, however, stated that the Romanian tubes were partly accepted in return for exports to Romania and that the latter are being hampered by the Commission intervention ; whereas this does not, however, detract from the fact that the imports in question were made at dumping prices ; whereas the Commission found that the dumped tubes were in some cases even sold at a loss ; whereas the prices of the Romanian tubes were, in any case, up to 20 % lower than the German producers' market price ; whereas in view of the extent of the injury resulting therefrom and the difficult situation facing European tube producers, the Commission has therefore become convinced that the interests of the Community make protective measures necessary ; (') OJ No L 339, 31 . 12. 1979, p. 1 . 2 OJ No C 299, 18 . 11 . 1981 , p . 2 . (3) OJ No L 26, 3 . 2 . 1982, p . 5 . No L 150/2 Official Journal of the European Communities 29 . 5 . 82 HAS ADOPTED THIS REGULATION : Article 1 The amounts secured by way of provisional anti ­ dumping duty pursuant to Regulation (EEC) No 250/82 shall be definitively collected in so far as the customs value of the imported goods was less than DM 820 per tonne . Whereas on being presented with these findings the Romanian exporter, Metalimportexport, Bucharest, offered a price undertaking which appears to be suffi ­ cient to eliminate the injurious effects of the imports in question in the future ; Whereas the procedure may therefore be terminated without the imposition of a definitive anti-dumping duty ; Whereas, as far as dumping by the Romanian exporter and the material injury to the branch of the Commu ­ nity industry in question are concerned, the interests of the Community nevertheless call for the definitive collection of the provisional duty, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1982. For the Council The President L. TINDEMANS